                                 Case 21-15462-LMI                    Doc 5         Filed 06/05/21              Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 21-15462-RAM
Mattress One, Inc.                                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-1                                                  User: idabarr                                                               Page 1 of 3
Date Rcvd: Jun 03, 2021                                               Form ID: 309D                                                             Total Noticed: 80
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 05, 2021:
Recip ID                   Recipient Name and Address
db                     +   Mattress One, Inc., c/o Drew M. Dillworth, Receiver, 150 West Flagler Street, Suite 2200, Miami, FL 33130-1545
96218191               +   14851 Toll Corporation, 6231 Pga Blvd, Ste 104 # 432, Palm Beach Gardens, FL 33418-4033
96218192               +   1700 Rinehart, LLC, 1615 California Street # 707, Denver, CO 80202-3706
96218193               +   3400 Coral Way, LTD, 3400 Coral Way, 300, Miami, FL 33145-3053
96218194                   A.D. Development LLC., 1525A The Greens Way, Orlando, FL 32837
96218195               +   American Federated Title Corp., PO Box 3506, Orlando, FL 32802-3506
96218196               +   Avenues Crossing, LLC, c/o Rogers Towers, 1301 Riverplace Blvd, Suite 1500, Jacksonville, FL 32207-1811
96218200                   BW Pier, Inc., 114 1/2 NW1st Avenue, Delray Beach, FL 33444
96218197               +   Benderson Properties, Inc., 7978 Cooper Creek Blvd,Unit 100, Bradenton, FL 34201-2139
96218198               +   Best Investments of Oviedo, LLC and MBDS, 420 Hillcrest Drive, Oviedo, FL 32765-8715
96218199               +   Bright House Networks, LLC, 485 N. Keller Road, Suite 250, Maitland, FL 32751-7535
96218201               +   CFT NV Developments, LLC, c/o Greenspoon Marder LLP, 201 East Pine Street, Suite 500, Orlando, FL 32801-2718
96218202               +   CGTC, LLC., 500 South Florida Ave, Ste 700, Lakeland, FL 33801-5270
96218203               +   CH Retail Fund II/Gardens on Millenia, L, 3819 Ross Avenue, Dallas, TX 75204-5245
96216738               +   Cimo Mazer Mark PLLC, 100 SE 2nd Street, Suite 3650, Miami, FL 33131-2100
96218204               +   Clarus Plaza, LLC, 5015 SE 7th Avenue, Ocala, FL 34480-4762
96218205               +   Clermont East Partners, LLC, 5750 Major Blvd. Ste 240, Orlando, FL 32819-7971
96218206                   Colonial Square Associates, LLC., 7878 Cooper Creek Blvd, Bradenton, FL 34201
96218207               +   Comfort Revolution, LLC, 442 Route 35 South, Building A, 1st Floor, Eatontown, NJ 07724-2252
96218209               +   DC Crossings, LLC, 500 South Florida Ave Ste 700, Lakeland, FL 33801-5270
96218208               +   Dacien John Mullen, 112 Hearthstone Drive, Berlin, NJ 08009-9550
96218210               +   Deno P. Dikeou, 543 Wymore Road North, Ste 106, Maitland, FL 32751-4270
96216745               +   Doreen Schildt and Paul Sisilli, 668 Banyan Rd, Vero Beach, FL 32963-1729
96216736               +   Drew M. Dillworth, Receiver, c/o Stearns Weaver Miller, et al., 150 West Flagler Street, Suite 2200, Miami, FL 33130-1545
96218213               +   F&L Fiduciary Servics, LLC as Substitute, 3217 SW 35th Blvd., Gainesville, FL 32608-2414
96218214               +   Faye M. Garoian as Trustee of Kevork O., Garoian & F, 890 E Eau Gallie Blvd., Satellite Beach, FL 32937-4903
96218215               +   Flamingo Sunrise Parners, LTD, 1200 Biscayne Blvd, Ste 810, Miami, FL 33132-1606
96218216                   Flamingo Sunrise Parners, LTD, 83 Weston Road, Ste 101, Fort Lauderdale, FL 33326
96218217               +   Garden Plaza LP, 4811 S 76th Street, Ste 211, Milwaukee, WI 53220-4352
96218218               +   Gateway, Inc., 7565 Irvine Center Drive, Irvine, CA 92618-4933
96218219               +   Gator Jacaranda, LTD, 7850 NW 146 St, 4th Floor, Hialeah, FL 33016-1564
96216747               +   Gator Jacaranda, LTD, 7850 NW 146 St, 4th Floor, Miami Lake, FL 33016-1564
96218220               +   Greenbelt, LLC., 241 Bradley Place, Palm Beach, FL 33480-3738
96218221               +   Grove Plaza Holdings, LP, c/o 1172 S. Dixie HighwayNo. 175, Miami, FL 33146-2918
96218222               +   Hupp Retail Clark, LLC., 907 S. ft. Harrison Avenue, Suite 102, Clearwater, FL 33756-3937
96216744               +   Joeandy, L.C., 1010 East Adams street, Ste 201, Jacksonville, FL 32202-1902
96218224               +   KRG Bradenton Centre Point, LLC., 30 South Meridian St, Ste 1100, Indianapolis, IN 46204-3565
96216740               +   Kapila Mukamal, 1000 South Federal Highway, Suite 200, Fort Lauderdale, FL 33316-1237
96218226                   Legacy Bank, 101 West Main, Hinton, OK 73047
96218225              +    Legacy Bank, 220 Main Street, Wiley, CO 81092-5024
96218227              +    London Investments, LLC, 18610 NW 87th Avenue, Ste 204, Hialeah, FL 33015-3537
96218228              +    Morad Salem, c/o Morgan & Morgan, 20 N. Orange Ave, Suite 1600, Orlando, FL 32801-4624
96218231             ++    PERRO DOGO PROPERTIES LLC, ATTN BURTON WIAND, 801 ELDORADO AVE, CLEARWATER FL 33767-1310 address filed
                           with court:, Perro Dogo Properties, LLC., 801 Eldorado Avenue, Clearwater Beach, FL 33767
96218229               +   Palm Coast Landing Owner, LLC., 41 Theodore Fremd Avenue Ste 300, Rye, NY 10580-2932
96218230               +   Pamela A. Dingess, c/o Jeffrey A. Icardi, 557 Wymore Road, North, STE. 101, Maitland, FL 32751-4200
                                  Case 21-15462-LMI                   Doc 5         Filed 06/05/21              Page 2 of 5
District/off: 113C-1                                                  User: idabarr                                                              Page 2 of 3
Date Rcvd: Jun 03, 2021                                               Form ID: 309D                                                            Total Noticed: 80
96218232               +   R.T.G. Furniture Corp., 400 Perimeter Center Terrace, Suite 800, Atlanta, GA 30346-1235
96218234               +   RB Seminole, LLC., 810 Seventh Ave, 10th Floor, New York, NY 10019-5887
96218233               +   Ramco Jacksonville, LLC., 31500 Northwest Highway, Suite 300, Farmington, MI 48334-2501
96218235               +   Regal Mattress Co., Inc., 1356 Bennett Drive, Longwood, FL 32750-7561
96218236               +   Rex Investors, LLC., 33 SW Flagler Ave, Stuart, FL 34994-2140
96218237               +   River Club Plaza 4 Guys, LLC, 7940 Via Dellagio Way, Ste 200, Orlando, FL 32819-5400
96218238               +   Roadmaster Drivers School, Inc., PO Box 19359, Fort Lauderdale, FL 33318-0359
96216739               +   Roniel Rodriguez IV, P.A., 12555 Biscayne Blvd., 915, N. Miami, Florida 33181-2522
96218239               +   Sealy Mattress Manufacturing Company, LL, One Office Parkway, Trinity, NC 27370-9449
96216743               +   Sealy Mattress Manufacturing Company, LLC, One Office Parkway, Trinity, NC 27370-9449
96218240               +   Serta Simmons Bedding LLC, c/o Williams & Williams, Inc., P.O. Box 34307, Louisville, KY 40232-4307
96218241                   Silver Shield, LLC., 547 47th Avenue, San Francisco, CA 94121
96216746               +   Souma Properties Of Miami, LLC, 225 W 37th St., 3rd Floor, New York, NY 10018-6766
96216737               +   Stearns Weaver Miller, et al., 150 West Flagler Street, Suite 2200, Miami, FL 33130-1545
96218247               +   Stuart Realty Investments, Inc., 9460 Wrangler Drive, Lake Worth, FL 33467-6901
96218248               +   Sun-Sentinel Company, LLC, PO Box 3506, Orlando, FL 32802-3506
96218249               +   Sunshine Value Investments, LLC., 1000 Legion Place, # 1200, Orlando, FL 32801-1005
96216742               +   Tempur-Pedic North America, LLC, 1000 Tempur Way, Lexington, KY 40511-1386
96218251               +   The Villages Shopping Center, LLC., 203 Meserole Avenue, Brooklyn, NY 11222-2432
96218252                   Trio Investment Group, LLC, 730 N. Higway 17-92, Longwood, FL 32750
96218253                   Turtle Industrial Development Corp., 9738 Blue Isle Bay, Pahokee, FL 33476
96218254               +   Tuscola Commons, LLC, 9250 Corkscrew Road, Ste 13, Estero, FL 33928-3217
96218256               +   United Corporation, c/o Law Offices of Joshua Spector, PA, One Flagler Building, 14 NE 1st Avenue, Suite 1100, Miami, FL 33132-2409
96218255               +   United Corporation, c/o Joseph A. DiRuzzo, III, Esq., CPA, 401 East Las Olas Blvd., Suite 1400,, Fort Lauderdale, FL 33301-2218
96218257               +   Waco Phase I Retail, LP, c/o Dunlap & Shipman, P.A., 2065 Thomasville Road, Suite 102, Tallahassee, FL 32308-9818

TOTAL: 70

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: esilver@stearnsweaver.com
                                                                                        Jun 04 2021 00:35:00      Eric J Silver, 150 W Flagler St # 2200, Miami, FL
                                                                                                                  33130
tr                     + EDI: FRRHARTOG.COM
                                                                                        Jun 04 2021 02:13:00      Ross R Hartog, P.O. Box 14306, Fort Lauderdale,
                                                                                                                  FL 33302-4306
smg                        EDI: FLDEPREV.COM
                                                                                        Jun 04 2021 02:13:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Tallahassee, FL 32314-6668
ust                    + Email/Text: USTPRegion21.MM.ECF@usdoj.gov
                                                                                        Jun 04 2021 00:37:00      Office of the US Trustee, 51 S.W. 1st Ave., Suite
                                                                                                                  1204, Miami, FL 33130-1614
96218231                   Email/Text: BWiand@Wiandlaw.com
                                                                                        Jun 04 2021 00:35:00      Perro Dogo Properties, LLC., 801 Eldorado
                                                                                                                  Avenue, Clearwater Beach, FL 33767
96218212                   Email/Text: Bankruptcy@regencycenters.com
                                                                                        Jun 04 2021 00:36:00      Equity One (Florida Portfolio) LLC, One
                                                                                                                  Independent Dr, Ste 114, Jacksonville, FL 32202
96218244                   EDI: FLDEPREV.COM
                                                                                        Jun 04 2021 02:13:00      State of Florida, Department of Revenue, 400 W.
                                                                                                                  Robinson St, Ste N302, Orlando, FL 32801-1759
96218246                   EDI: FLDEPREV.COM
                                                                                        Jun 04 2021 02:13:00      State of Florida, Department of Revenue, 1415 W.
                                                                                                                  US Highway 90 Ste 115, Lake City, FL
                                                                                                                  32055-6156
96218245                   EDI: FLDEPREV.COM
                                                                                        Jun 04 2021 02:13:00      State of Florida, Department of Revenue, 921 N.
                                                                                                                  Davis St, Ste 250A, Jacksonville, FL 32209-6825
96216748                   EDI: FLDEPREV.COM
                                                                                        Jun 04 2021 02:13:00      State of Florida, Department of Revenue, 8175
                                                                                                                  NW 12th St., Ste 119, Doral, FL 33126-1828
96218243                   EDI: FLDEPREV.COM
                                                                                        Jun 04 2021 02:13:00      State of Florida, Department of Revenue, 2301
                                                                                                                  Maitland Center Pkwy, Ste 160, Maitland, FL
                                                                                                                  32751-4192

TOTAL: 11
                                 Case 21-15462-LMI                 Doc 5        Filed 06/05/21            Page 3 of 5
District/off: 113C-1                                               User: idabarr                                                          Page 3 of 3
Date Rcvd: Jun 03, 2021                                            Form ID: 309D                                                        Total Noticed: 80

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason   Name and Address
96218211         *+              Doreen Schildt and Paul Sisilli, 668 Banyan Rd, Vero Beach, FL 32963-1729
96218223         *+              Joeandy, L.C., 1010 East Adams Street, Ste 201, Jacksonville, FL 32202-1902
96218242         *+              Souma Properties Of Miami, LLC, 225 W 37th St., 3rd Floor, New York, NY 10018-6766
96218250         *+              Tempur-Pedic North America, LLC, 1000 Tempur Way, Lexington, KY 40511-1386

TOTAL: 0 Undeliverable, 4 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 05, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 3, 2021 at the address(es) listed below:
Name                             Email Address
Eric J Silver
                                 on behalf of Debtor Mattress One Inc. esilver@stearnsweaver.com,
                                 jless@stearnsweaver.com;larrazola@stearnsweaver.com;cgraver@stearnsweaver.com;mfernandez@stearnsweaver.com;Atty_arra
                                 zola@bluestylus.com

Office of the US Trustee
                                 USTPRegion21.MM.ECF@usdoj.gov

Ross R Hartog
                                 rhartog@mrthlaw.com FL81@ecfcbis.com;rhartog@ecf.epiqsystems.com;rrh@trustesolutions.net;rhartog@ecf.courtdrive.com


TOTAL: 3
                          Case 21-15462-LMI                Doc 5        Filed 06/05/21           Page 4 of 5

Information to identify the case:
Debtor
                   Mattress One, Inc.                                               EIN 20−2322072
                   Name


United States Bankruptcy Court Southern District of Florida
                                                                                    Date case filed for chapter 7 6/2/21
Case number: 21−15462−RAM


Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue,
assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.
WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR
FAILURE OF THE DEBTOR TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED
SCHEDULES, STATEMENTS OR LISTS.


1. Debtor's Full Name                Mattress One, Inc.
2. All Other Names Used              dba Mattress 1 One
   in the Last 8 Years
3. Address                           c/o Drew M. Dillworth, Receiver
                                     150 West Flagler Street
                                     Suite 2200
                                     Miami, FL 33130
4. Debtor's Attorney                 Eric J Silver                                           Contact phone (305) 789−4175
     (or Pro Se Debtor)              150 W Flagler St # 2200
                                     Miami, FL 33130
     Name and address
5. Bankruptcy Trustee                Ross R Hartog                                           Contact phone 954−767−0030
   Name and address                  P.O. Box 14306
                                     Fort Lauderdale, FL 33302
6.     Bankruptcy Clerk's                US Bankruptcy Court                                       Hours open 8:30 a.m. − 4:00 p.m.
       Divisional Office Where           301 North Miami Avenue, Room 150                          Contact Phone (305) 714−1800
       Assigned Judge is                 Miami, FL 33128
       Chambered
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's            Note: Pursuant to Administrative Order
     office location. Documents may be viewed in electronic format via CM/ECF at               2020−07, until further notice the clerk's
     any clerk's office public terminal (at no charge for viewing) or via PACER on             office is CLOSED to the public for
     the internet accessible at pacer.uscourts.gov (charges will apply). Case filing           in−person filings.
     and unexpired deadline dates can be obtained by calling the Voice Case
     Information System toll−free at (866) 222−8029. As mandated by the
     Department of Homeland Security, ALL visitors (except minors accompanied                  Clerk of Court: Joseph Falzone
     by an adult) to any federal building or courthouse, must present a current,               Dated: 6/3/21
     valid, government issued photo identification (e.g. drivers' license, state
     identification card, passport, or immigration card.)

7. *MEETING OF CREDITORS*             July 8, 2021 at 11:00 AM                                      *MEETING WILL BE HELD BY
   The debtor's representative                                                                            TELEPHONE*
   must attend the meeting to be      The meeting may be continued or adjourned to a
   questioned under oath.             later date. If so, the date will be on the court         Trustee: Ross R Hartog
   Creditors may attend, but are      docket.                                                  Call in number: 866−903−1014
   not required to do so.                                                                      Passcode: 8861127
Local Form 309D USBC SDFL (Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set
                                                                                                                             page 1
(03/30/2020)
                          Case 21-15462-LMI                Doc 5        Filed 06/05/21           Page 5 of 5

Debtor Mattress One, Inc.                                                                                 Case number 21−15462−RAM

8. Deadlines                          Deadline for all creditors to file a proof of claim                 Filing deadline: 8/12/21
   The bankruptcy clerk's office      (except governmental units):
   must receive these                 Deadline for governmental units to file a proof                     Filing deadline: 11/30/21
   documents and any required         of claim:
   filing fee by the following
   deadlines.
                                      Deadlines for Filing Proof of Claim:
                                      A proof of claim is a signed statement describing a creditor's claim. A proof of claim form
                                      may be obtained at www.flsb.uscourts.gov or any bankruptcy clerk's office. If you do not file
                                      a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must
                                      file a proof of claim even if your claim is listed in the schedules that the debtor filed. If this is
   When Filing Proofs of              a converted case proofs of claim filed under the initial chapter shall be deemed filed and
   Claim: Claims may be               need not be refiled.
   delivered or mailed to the         Secured creditors retain rights in their collateral regardless of whether they file a proof of
   clerk's office. Creditors with     claim. Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court,
   internet access have the           with consequences a lawyer can explain. For example, a secured creditor who files a proof
   option to use the electronic       of claim may surrender important nonmonetary rights, including the right to a jury trial.
   claims filing program on the
   court website at                   Filing Deadline for a Creditor with a Foreign Address: The deadlines for filing proofs of
   www.flsb.uscourts.gov to           claim in this notice apply to all creditors. If you are a creditor receiving a notice mailed to a
   electronically file a proof of     foreign address, you may file a motion asking the court to extend the deadline to file a proof
   claim.                             of claim. See also box 9 below.
9. Creditors with a Foreign          Consult an attorney familiar with United States bankruptcy law if you have any questions
   Address                           about your rights in this case.

10. Liquidation of the Debtor's The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    Property and Payment of     property. If the trustee can collect enough money, creditors may be paid some or all of the
    Creditors' Claims           debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
                                any share of that money, you must file a proof of claim, as described above.

11. Abandonment of Property           Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors all
    by Trustee, Deadline to           property that the trustee has determined is of no value to the estate and file a report within
    Object to Trustee's Report        two business days. Objections to the report must be filed within 14 days of the meeting.
12. Option to Receive Notices         1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by            bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register by
    Email Instead of by U.S.          filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically Under
    Mail                              DeBN Program". There is no charge for either option. See also Local Rule 9036−1(B) and
                                      (C).
13. Translating Services              Language interpretation of the meeting of creditors will be provided to the debtor at no cost,
                                      upon request to the trustee, through a telephone interpreter service. Persons with
                                      communications disabilities should contact the U.S. Trustee's office to arrange for translating
                                      services at the meeting of creditors.

Local Form 309D USBC SDFL (Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case − Proof of Claim Deadline Set   page 2
